Title: To Thomas Jefferson from James Madison, 20 August 1784
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange Aug: 20. 1784.

Your favor of the 1st. July written on the eve of your embarkation from Boston was safely delivered by your Servant Bob about the 20th. of the same month. Along with it I received the pamphlet on the W. India trade, and a copy of Deane’s letters. My last was written from Richmond on the adjournment of the General Assembly and put into the hands of Mr. Short. It contained a cursory view of legislative proceedings, referring to the bearer for a more circumstancial one. Since the adjournment I have been so little abroad that I am unable to say with certainty how far those proceedings harmonize with the vox populi. The opinion of some who have better means of information is that a large majority of the people either from a sense of private justice or of national faith, dislike the footing on which British debts are placed. The proceedings relative to an amendment of the State Constitution seem to interest the public much less than a friend to the scheme would wish. The act which produces most agitation and discussion is that which restrains foreign trade to enumerated ports. Those who meditate a revival of it on the old plan of British monopoly and diffusive credit, or whose mercantile arrangements might be disturbed by the innovation, with those whose local situations give them, or are thought to give them an advantage in large vessels coming up the rivers to their usual stations, are busy in decoying the people into a belief that trade ought in all cases to be left to regulate itself, that to confine it to particular ports is to renounce the boon with which Nature has favoured our country, and that if one sett of men are to be importers and exporters, another set to be carryers between the mouths and heads of the rivers and a third retailers, trade, as it must pass through so many hands all taking a profit, must in the end come dearer to the people than if the simple  plan should be continued which unites these several branches in the same hands. These and other objections, tho’ unsound, are not altogether unplausible, and being propagated with more zeal and pains by those who have a particular interest to serve than proper answers are by those who regard the general interest only, make it very possible that the measure may be rescinded before it is to take effect. Should it escape such a fate, it will be owing to a few striking and undeniable facts, namely, that goods are much dearer in Virginia, than in the States where trade is drawn to a general mart, that even goods brought from Philada. and Baltimore to Winchester and other W. and S. W. parts of Virginia are retailed cheaper, than those imported directly from Europe are sold on tide water, that generous as the present price of our Tobacco appears, the same article has currently sold 15 or 20 per Ct. at least higher in Philada. where being as far from the ultimate market it cannot be intrinsically worth more; that scarce a single vessel from any part of Europe, other than the British Dominions, comes into our ports, whilst vessels from so many other parts of Europe, resort to other ports of America, almost all of them too in pursuit of the Staple of Virginia. The exemption of our own citizens from the restriction is another circumstance that helps to parry attacks on the policy of it. The warmest friends to the law were averse to this discrimination which not only departs from its principle, but gives it an illiberal aspect to foreigners, but it was a necessary concession to prevailing sentiments.The like discrimination between our own citizens and those of other States contrary to the fœderal articles is an erratum which was omitted to be rectified, but will no doubt be so. Notwithstanding the languor of our direct trade with Europe, this Country has indirectly tasted some of the fruits of Independence. The price of our last crop of Tobacco has been on James River from 36/ to 42/6 per Ct. and has brought more specie into the Country than it ever before contained at one time.The price of hemp however has been reduced as much by the peace as that of Tobacco has been raised, being sold I am told as low as 20/. per Ct. beyond the mountains. Our crops of wheat have been rather scanty, owing partly to the rigors of the winter, partly to an insect which in many places has destroyed whole fields of that grain. The same insect has since the harvest fallen upon the Corn with considerable damage; but without some very unusual disastre to that article the crop will be exuberent, and will afford plentiful supplies for the W. India Islands if their European Masters will no longer deny themselves the benefit of such a trade with us. The crop  of the Tobacco now on the ground will if the weather continues favorable be tolerably good, though much shortened on the whole by the want of early seasons for transplanting and an uncommon number of the insects which prey upon it in its different stages. It will be politic I think for the people here to push the culture of this article whilst the price keeps up, it becoming more apparent every day that the richness of soil and fitness of climate on the western waters will in a few years, both reduce the price and engross the culture of it. This event begins to be generally foreseen and increases the demand greatly for land on the Ohio. What think you of a guinea an acre being already the price for choice tracts with sure titles? Nothing can delay such a revolution with regard to our staple, but an impolitic and perverse attempt in Spain to shut the mouth of the Mississippi against the inhabitants above. I say delay because she can no more finally stop the current of trade down the river than she can that of the river itself. The importance of this matter is in almost every mouth. I am frequently asked what progress has been made towards a treaty with Spain and what may be expected from her liberality on this point, the querists all counting on an early ability in the western settlements to apply to other motives if necessary. My answers have both from ignorance and prudence been evasive. I have not thought fit however to cherish unfavorable impressions, being more and more led by revolving the subject, to conclude that Spain will never be so mad as to persist in her present ideas. For want of better matter for correspondence, I will state the grounds on which I build my expectations.
First. Apt as the policy of nations is to disregard justice and the general rights of mankind I deem it no small advantage that these considerations are in our favour. They must be felt in some degree by the most corrupt councils on a question whether the interest of millions shall be sacrificed to views concerning a distant and paltry settlement. They are every day acquiring weight from the progress of philosophy and civilization and they must operate on those nations of Europe who have given us a title to their friendly offices or who may wish to gain a title to ours.
Secondly. May not something be hoped from the respect which Spain may feel for consistency of character on an appeal to the doctrine maintained by herself in the year 1609, touching the Scheld or at least from the use which may be made of that fact by the powers disposed to favor our views.
Thirdly. The interest of Spain at least ought to claim her  attention. (1) A free trade down the Mississippi would make new Orleans one of the most flourishing emporiums in the world and deriving its happiness from the benevolence of Spain would feel a firm loyalty to her government. At present it is an expensive establishment settled chiefly by French, who hate the government which oppresses them, who already covet a trade with the upper country, will become every day more sensible of the rigor which denies it to them and will join in any attempt which may be made against their masters. (2) A generous policy on the part of Spain toward the U.S. will be the cement of friendship and lasting peace with them. A contrary one will produce immediate heart burnings and sow the seeds of inevitable hostility. The U.S. are already a power not to be despised by Spain. The time cannot be distant when, in spite of all precautions the safety of her possessions in this quarter of the globe must depend more on our peaceableness than her own power. (3) In another view it is against the interest of Spain to throw obstacles in the way of our Western settlements. The part she took during the late war shews that she apprehended less from the power growing up in her neighborhood in a state of independance than as an instrument in the hands of Great Britain. If in this she calculated on the impotence of the U.S. when dismembered from the British empire she saw but little way into futurity: if on the pacific temper of republics unjust irritations on her part will soon prove to her that these have like passions with other governments.  Her permanent security seems to lie in the complexity of our federal government and the diversity of interests among the members of it which render offensive measures improbable in council and difficult in execution. If such be the case when thirteen States compose the system ought she not to wish to see the number enlarged to three and twenty? A source of temporary security to her is our want of naval strength. Ought she not then to favor those emigrations to the western land which as long as they continue will leave no supernumerary hands for the sea.
Fourthly. Should none of these circumstances affect her councils she can not surely so far disregard the usage of nations as to contend that her possessions at the  mouth of the Mississippi justify a total denial of the use of it to the inhabitants above when possessions much less dis proportionate at the mouth of other rivers have been admitted only as a title to a moderate toll. The case of the Rhine the Maese and the Scheld as well as of the Elbe and Oder are if I mistake not in point here. How far other rivers may  afford  parralel cases I cannot say. That of the Mississipi is probably the strongest in the world.
Fifthly. Must not the general interest of Europe in all cases influence the determinations of any particular nation in Europe and does not that interest in the present case clearly lie on our side. (1) All the principal powers have in a general view more to gain than to lose by denying a right of those who hold the mouths of rivers to intercept a communication with those above. France Gr. Brit. and Sweden have no opportunity of exerting such a right and must wish a free passage for their merchandize in every country.  Spain herself had no such opportunity and has besides three of her principal rivers one of them the seat of her metropolis runing thro’ Portugal. Russia can have nothing to lose by denying this pretension and is bound to do so in favor of her great rivers the Neiper the Niester and the Don which mouth in the black sea and of the passage thro’ the Dardanelles which she extorted from the Turks. The Emperor in common with the inland states of Germany and moreover by his possessions on the Maese and the Scheld has a similar interest. The possessions of the King of Prussia on the Rhine the Elbe and the Oder are pledges for his orthodoxy. The U. Prs. hold it is true the mouths of the Maese the Rhine and the Scheld but a general freedom of trade is so much their policy and they now carry on so much of it through the channel of rivers flowing through different dominions that their weight can hardly be thrown into the wrong scale. The only powers that can have an interest in opposing the American doctrine are the Ottoman which has already given up the point to Russia, Denmark which is suffered to retain the entrance of the Baltic, Portugal whose principal rivers head in Spain, Venice which holds the mouth  of the Po and Dantzick which commands that of the Vistula if it is yet to be considered as a sovereign city. The prevailing disposition of Europe on this point once frustrated an attempt of Denmark to exact a toll at the mouth of the Elbe by means of a fort on the holstein side, which commands it. The fact is mentioned in Salmon’s gazeteer, under the head of Gluckstadt. I have no opportunity of ascertaining the circumstances of the case or discovering like cases. (2) In a more important view the settlement of the Western country which will much depend on the free use of the Missisipi will be beneficial to all nations who either directly or indirectly trade with the U.S. By a free expansion of our people the establishment of internal manufactures will not only be long delayed: but the consumption of foreign manufactures long continued increasing: and at the same  time all the productions of the American soil required by Europe in return for her manufactures, will proportionably increase. The vacant land of the United States lying on the waters of the Missisipi is perhaps equal in extent to the land actually settled. If no check be given to emigrations from the latter to the former they will probably keep pace at least with the increase of our people, till the population of both becomes nearly equal. For twenty or twenty five years we shall consequently have as few internal manufactures in proportion to our numbers as at present and at the end of that period our imported manufactures will be doubled. It may be observed too, that as the market for these manufactures will first increase and the provision for supplying it will follow the price of supplies will naturally rise in favor of those who manufacture them. On the other hand as the demand for the tobacco indigo rice corn &c. produced by America for exportation will neither precede nor keep pace with their increase, the price must naturally sink in favor also of those who consume them. Reverse the case by supposing the use of the Missisipi denied to us and the consequence is that many of our supernumerary hands who in the former case would be husbandmen on the waters of the Missisipi will on the latter supposition be manufacturers on those of  the Atlantic and even those who may not be discouraged from seating the vacant lands will be obliged by the want of vent for the produce of the soil and of the means of purchasing foreign manufactures to manufacturing in great measure for themselves.
Should Spain yield the point of the navigation of the Mississippi, but at the same time refuse us the use of her shores the benefit will be ideal only. I have conversed with several persons who have a practical knowlege of the subject, all of whom assure me that not only the right of fastening to the Spanish shore but that of holding an entrepot of our own or of using New Orleans as a free port is essential to a trade thro’ that channel. It has been said that sea vessels can get up as high as latitude thirty two to meet the river craft but it will be with so much difficulty and disadvantage as to amount to a prohibition. The idea has also been suggested of large magazines constructed for floating but if this expedient were otherwise admissible the hurricanes which in that quarter frequently demolish edifices on land forbid the least confidence in those which would have no foundation but water. Some territorial privileges therefore seem to be as indispensable to the use of the river as this is to the prosperity of the western country. A place called “The Englishman’s turn” on the island of about six leagues  below the town of New O.  is I am told the fittest for our purpose and that the lower side of the peninsula is the best.  Batton rouge is also mentioned as a convenient station, and point coupè as the highest to which vessels can ascend with tolerable ease. Information however of this  from men who judge from a general and superficial view only can never be received as accurate. If Spain be sincerely disposed to gratify us I hope she will be sensible it can not be done effectually without allowing a previous survey and deliberate choice. Should it be impossible to obtain from her a portion of ground by other means, would it be unadvisable to attempt it by purchase. The price demanded could not well exceed the benefit to be obtained; and a reimbursement of the public advance might easily be provided for by the sale to individuals and the conditions which might be annexed to their tenures. Such a spot could not fail in a little time to equal in value the same extent in London or Amsterdam. The most intelligent of those with whom I have conversed think that on whatever footing our trade may be allowed very judicious provision will be necessary for a fair adjustment of disputes between the Spaniards and the Americans, disputes which must be not only noxious to trade but tend to embroil the two nations. Perhaps a joint tribunal under some modification or other might answer the purpose. There is a precedent I see for such an establishment in the twenty first article of the treaty of Munster in 1648 between Spain and the United Provinces. I am informed that sometime after New O. passed into the hands of Spain her Governor forbid all British vessels navigating under the treaty of Paris to fasten to the shore and caused such as did so to be cut loose. In consequence of this practice a British frigate went up near the town, fastened to the shore, and set out guards to fire on any who might attempt to cut her loose. The Governor after trying in vain to remove the frigate by menaces acquiesed, after which British vessels indiscriminately used the shore and even the residence of British merchants in the town of New O., trading clandestinely with the Spaniards as well as openly with their own people winked at. The treaty of 1763 stipulated to British subjects, as well as I recollect, no more than the right of navigating the river and if that of using was admitted under that stipulation the latter right must have been admitted to be included in the former.
When you were about leaving America as a Commissioner for peace you intimated to me that a report was in circulation of your being a party to jobbing for Kentucky lands and authorized me to contradict the report. I have some reason to believe that the credit  of your name has been made use of by some who are making purchases or locations in that quarter. If they have done it without sanction it may not be amiss to renew my authority.
In consequence of my letter to Mrs. Carr I have been called on by your elder Nephew, who is well satisfied with the choice made of Williamsbg. for his future studies. I have furnished him with letters to my acquaintance there and with a draught on your steward for £12. He will be down by the opening of Mr. Maury’s school at the close of the vacation which lasts from the begining of August to the end of Sepr. I have the greater hopes that the preference of this School will turn out a proper one, as it has received the approbation of the literary gentlemen of Williamsbg. and will be periodically examined by Mr. Wythe and others. Your younger Nephew is with Majr. Callis, who will keep some time longer. I am at a loss as yet where to fix him, but will guard as much as possible against any idle interval. I am very affectly, Dear Sir, Yr friend & servt.,

J. Madison Jr.

